Title: To George Washington from Thomas Langley Collyer, 27 May 1781
From: Collyer, Thomas Langley
To: Washington, George


                        
                            Sir
                            Fishkill Provo. May 27th 1781
                        
                        Having Informashion that I am under Sentens of Death. I was Born and Broght up In old England and what I am
                            porsest of Come from ther. I Leved My Natife Countery to Carey on the woolen Maneyfactery  and Have Doun a Grit Deal of Et and to Gret satesfacton In pertickler In Colling skarlet and If my Condock Have forfet My Life I Bege et at youer hand to save et for part of the Evidancs
                            a Gainst Me Is fales. I Hope that uer Excelence will Tacke et In to Consedrashion I have a wife and Tow Children and Might
                            In persee of Time Be a Great Benefit to the Countery for Manafactery if My Life Is Spard. I Hope for
                            youer Excelencs Grase from youer Hombel Pertishanr
                        
                            Thos Langly Collyer

                        
                     Enclosure
                                                
                            
                                Fish Kill May 28th 1781
                            
                            Case
                            Thomas Langly Collier is represented to Me as having attempted a treasonable Correspondence with the
                                Enemy on Long Island by a Letter intercepted in its passage thither on the Sound—There is little Reason to doubt that
                                the aforesaid Letter was of a treasonable Nature; tho I have neither seen it or a Copy of it. I am informed that at
                                the Time of writing and intercepting the said Letter Collier had, as well as for some Years before, his fixed
                                Residence at Fairfield in the State of Connecticut and that he is not charged with having gone over to the Enemy or
                                come from them in the Character of a Spy. That he has been apprehended tried and convicted on the aforesaid Letter, by
                                a Court martial of which Major General Parsons was president & is now under Sentence of death & in
                                Irons in the provost at Fishkill And my opinion is asked on the following Question vizt.
                            Whether as Collier’s Case is above Stated, he was legally amenable to and triable by a Court martial?
                            Answer—It is my Opinion that any person taken in disguise or secretly lurking about an Encampent
                                Cantonment Garrison or other military post occultly attempting to make discoveries, or to practise withe the Troops
                                for the Benefit of the Enemy is by the Practise of Nations & the Law martial triable by a Court martial as a
                                Spy. But I am also of opinion that an Inhabitant & Subject who from the place of his fixed abode, &
                                where the Law of the Land will reach him maintains or attempts to maintain a treasonable Correspondence with the
                                Enemy, is amenable for the Crime only before a Court of Law in the State where the Crime was committed and not before
                                a Court martial; unless there should be a particular legal provision for the purpose by a Law of the State.
                            
                                Jno. Morin Scott
                            
                        
                        
                    